Title: To James Madison from Frederick Jacob Wichelhausen, 17 April 1801
From: Wichelhausen, Frederick Jacob
To: Madison, James


					
						Sir.
						Bremen the 17th. April 1801
					
					Begging leave to refer you to the inclosed Duplicate of my last respects to you of the 8th. April, I have still to notify, that on the 12th. Instant, a body of 800 Prussians suddenly and without any Body being aware of it, appeared at the Gates of this City, desiring admission and to be quartered in the Newtown; accordingly a Meeting of the Senate and Citizens took place, and after some Deliberation their request was granted, and they in consequence entered and took Possession of its two Gates in common with the Soldiers of this City.
					We are likewise to receive here the Headquarter and the Treasury of the Army, General Kleist Commander en Chief being already arrived here.  However his Majesty the King of Prussia has repeatedly given the Assurance, that neither the Constitution nor Commerce of this City should experience the least Injury, as the Motive of such Proceedings was no other than to fulfill his obligations, towards the northern Powers.  An Armistice for 14 Weeks has been concluded between the English & Danes, during which time the Differences between the Northern Powers and England, will doubtless be composed, the more so, as the new Emperour of Russia, (by opening his ports again and declaring himself ready to restore all english Vessels seized in russian Ports, if the English will deliver those taken from Denmark and Sweden) has given an Instance that he is not averse to a reconciliation; and in consequence it is to be supposed, that the aforementioned Power will relinquish its View of stopping the Comerce and Navigation of Great Britain, with the Continent and in a short time withdraw its Troops again from this City.  I have the Honour to remain with profound respect Sir Your most humble & obedt. Servt.
					
						Fredk. Jacob Wichelhausen
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
